Citation Nr: 1450144	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  06-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes cavus.

2.  Entitlement to service connection for bilateral pes cavus.

(The matters of service connection for a sleep disorder, service connection for GERD, and service connection for tinnitus are the subjects of a concurrently but separately issued Board decision.)


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from August 1997 to December 1997 and from March 1999 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Des Moines, Iowa RO has jurisdiction of the claims file.  

In March 2008, the Board denied the claim to reopen the claim for service connection for pes cavus based upon new and material evidence.  By that decision, the Board also reopened the issue of entitlement to service connection for a bilateral knee disorder and denied the claim on the merits.  The Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2008 Partial Joint Motion for Remand (Joint Motion), the Court remanded the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral pes cavus for additional development in compliance with the Joint Motion.  The November 2008 Joint Motion reflects that the Veteran abandoned his appeal of the Board's February 2008 denial of his claim of entitlement to service connection for a bilateral knee disorder.

As a result of the Court's remand, the Board remanded the claim in September 2010 for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has had two separate hearings before two different Veterans Law Judges in January 2008 and April 2014.  Pursuant to 38 C.F.R. § 38 C.F.R. § 19.3, this decision will now be decided by a three judge panel.  Veterans Law Judges who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Appeals can be assigned only to an individual judge or to a panel of not less than three members. 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a hearing before two separate judges during an appeal, and those hearings cover one or more common issues, a third judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  An appellant must be provided the opportunity for a hearing before all three judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707.

By way of an August 2014 letter, the Veteran apprised the Veteran of his right to a third Board hearing before the third judge and informed him that he must respond to VA within 30 days if he wished to exercise that right.  As the Veteran or his representative never responded, the right to a third hearing is deemed waived and the Chairman has reassigned the matter to the undersigned third Veterans Law Judge along with the two Veterans Law Judges who conducted the prior hearings.  A transcript of the January 2008 hearing and the April 2014 hearing are both in the record.

The Veteran testified regarding three other issues before the Board at the April 2014 hearing.  Those issues are the subjects of a concurrently but separately issued Board decision by the Veterans Law Judge who conducted that hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pes cavus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in June 2003, the RO denied a claim to reopen the claim of service connection for pes cavus, and the Veteran expressed disagreement with that decision.

2.  After the RO issued a statement of the case in April 2004, the Veteran did not perfect an appeal of the denial to reopen the claim for service connection for pes cavus by failing to file a substantive appeal, nor was any new and material evidence received within the appeal period thereafter.

3.  Evidence added to the record since the June 2003 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for pes cavus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied a claim to reopen the claim for service connection for pes cavus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2003 RO denial to reopen a claim of entitlement to service connection for pes cavus.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for pes cavus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The record establishes that the claim of service connection for pes cavus was denied in a rating decision dated in August 2000.  The Veteran did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The next communication from the Veteran regarding his pes cavus claim occurred in February 2003 when the Veteran filed a claim to reopen the claim for service connection for the pes cavus disability.  The RO denied that claim in a rating decision dated in June 2003, finding that the Veteran had not submitted new and material evidence.  The Veteran expressed disagreement in October 2003.  In April 2004, the RO issued a statement of the case but the Veteran did not file a substantive appeal, see 38 C.F.R. § 20.302, and the June 2003 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the June 2003 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his pes cavus claim occurred in May 2005 when the Veteran filed a claim that the RO construed as a claim to reopen the claim for service connection for the pes cavus disability.

The RO reopened the service connection claim for pes cavus in the statement of the case and then denied it on the merits.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

The RO denied the claim for service connection for pes cavus because it preexisted service and was not aggravated by service beyond its natural progression.  Since the prior final rating decision in June 2003, VA has received additional evidence, including VA treatment records, and lay statements by the Veteran.

The Veteran was found to have normal feet at the entrance examinations in September 1995 and February 1999.  The examiner marked "normal" instead of "pes cavus."  

In a February 2000, a Medical Evaluation Board Proceeding diagnosed bilateral pes cavus, which it also noted existed prior to service.  The examination report recommended separation from service.  A May 2000 Physical Evaluation Board Proceeding agreed with these findings.

Since the June 2003 rating decision denying the claim to reopen the claim for entitlement to service connection for pes cavus, the Veteran stated that the pes cavus did not exist before service and, if it had, it would have been noted in his service treatment records in 1997.  He asserted the pes cavus was caused by service.  

The Veteran testified in both January 2008 and April 2014 that in service he was always on his feet in combat boots or dress shoes on hard concrete floors eight hours a day.  That is when the pain started.  He did not have any problem growing up and even participated in sports.  

To summarize the foregoing, the Veteran has submitted evidence of the disability starting in service when he experienced pain for the first time; before service, he never experienced any problems but has had pain ever since.  This suggests that if the pes cavus pre-existed service, it was permanently aggravated by service beyond its natural progression.  He has also presented evidence that the pes cavus did not exist before service, but instead, arose after performance of his MOS duties as a 
cook required him to stand long hours on hard surfaces.  Thus, in the alternative, the Veteran has related the onset of his current pes cavus disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows either that the Veteran has current pes cavus disability with reported onset in service, or that if pes cavus did pre-exist service, symptoms in service may have been a sign of aggravation in service.  

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current pes cavus disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a pes cavus disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for pes cavus is reopened, and to this extent the appeal is granted.





	

	REMAND

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the Veteran was afforded VA examinations in February 2004 and May 2006 and each time the examiner issued a report expressing opinions regarding the relationship of the Veteran's pes cavus and service, the Board finds that the reports are inadequate to assist the Board in deciding the claim.  While the Medical Board in service and the VA examiners found that the pes cavus is a congenital anomaly and preexisted service, the Veteran was noted to have normal arches at both entrance examinations even though the examiner could have specifically noted pes cavus if found at the examination.  Furthermore, the VA examiner in June 2011 suggested the Veteran's disability could be congenital, but it also could be developmental.  In addition, the VA examination reports do not address the Veteran's assertions that he did not have a pes cavus problem before service.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Neither examiner has explained or addressed the normal entrance examinations compared with the later findings of pes cavus in both feet nor did either examiner discuss the other evidence suggesting that the Veteran developed pes cavus in service.  

In addition, it is unclear to the Board whether the examiners formed their opinions under the correct standard.  Generally, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  It appears the prior VA examiners formed their opinions under the "as likely as not" standard instead of the "clear and unmistakable" standard.  

The Board therefore finds the reports inadequate and the Veteran should be provided another VA examination to provide the missing information, that is, identification of the disability and an opinion how it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the VA examination should identify and explain the pes cavus disability and address whether such diagnosed disability had its onset in active duty service starting in 1999 or represents a permanent worsening of a preexisting disability during service.

In addition, the file refers to treatment the Veteran received at VAMC.  The file contains VA treatment records to October 2006 but thereafter the record before the Board contains only a computer printout of the medical conditions currently being followed at VAMC.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Therefore, a complete set of VAMC records from separation from service to the present should be requested to ensure that the Board has all relevant VAMC records.



Accordingly, the case is REMANDED for the following action:
(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain all VA medical records of treatment of the Veteran at the Des Moines, Iowa VAMC and any other VAMC identified by the Veteran and all associated outpatient clinics from October 2006 to the present.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA examination to determine whether bilateral pes cavus is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a thorough review of the evidence of record, and with consideration of the Veteran's lay assertions, the examiner must provide the following opinions: 

a. The examiner must state whether the Veteran's bilateral pes cavus pre-existed military service.  If pes cavus is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  If the examiner finds that bilateral pes cavus pre-existed the Veteran's military service, the examiner must provide an opinion as to whether the pre-existing bilateral pes cavus was aggravated by the Veteran's military service, and if so, the examiner must indicate upon what specific evidence this finding is based.  In this instance, aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.  If aggravation is of pre-existing bilateral pes cavus is found, the examiner must provide an opinion as to whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service. 

b.  If the Veteran's pes cavus disorder is found not to have pre-existed military service, the examiner must state whether the Veteran's diagnosed pes cavus began in service or is causally and etiologically related to service.

c.  The examiner must discuss the clinical significance of the June 2001 VA examiner's finding that the Veteran's pes cavus disability could be congenital or developmental variant.  The examiner must state whether the Veteran's bilateral pes cavus is a congenital or developmental defect, or whether it is a congenital of developmental disease.  If the examiner finds the pathology is a congenital or development defect, the examiner must state whether pes cavus experienced a superimposed injury or disease during his active duty service.  If the pathology is a congenital or development disease, the examiner must state whether the disease first manifest during the Veteran's active duty service.  If the pathology is a congenital or development disease, the examiner must state whether the disease was aggravated beyond its natural course during a period of active service.

In providing the above opinions, the examiner must specifically discuss the Veteran's testimony and evidence that he had no problems with his feet prior to military service, and that the onset of pain started in service and has continued to the present.  The examiner must also discuss the clinical significance that on at least two examinations before December 1999, the feet were normal, to include normal arches.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________                 ____________________________
   ROBERT C. SCHARNBERGER			JOY A. MCDONALD
Veterans Law Judge 		Veterans Law Judge
Board of Veterans'Appeals		Board of Veterans' Appeals



_____________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


